Citation Nr: 0419415	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  03-20 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Crowley, Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to December 
1968.  He is in receipt of the Vietnam Service Medal and the 
Vietnam Campaign Medal, among other awards and decorations.  

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the RO.  The veteran 
indicated that he desired a local hearing, but he failed to 
report to the April 2004 local hearing scheduled on his 
behalf.  Neither he nor his representative (via the June 2004 
written brief presentation) have asserted that there exists 
good cause for his failure to appear.  There was no request 
for a rescheduling made prior to the hearing date.  Thus, the 
veteran's failure to appear is treated as a withdrawal of the 
hearing request.  

In the June 2004 Written Brief Presentation the veteran's 
representative mentioned the veteran's diagnosis of major 
depression; however, it is unclear whether the veteran, 
through his representative, is now claiming service 
connection for that disorder.  The Board notes that the 
veteran specifically claimed service connection for PTSD, and 
the December 2002 and February 2003 rating decisions 
addressed only PTSD.  Therefore, this matter is referred to 
the RO for clarification of whether the veteran is, in fact, 
raising a claim for service connection for major depression 
and if so, for any appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Historically, the veteran claimed service connection for PTSD 
in October 2002.  He indicated that he was treated at a VAMC.  
He did not indicate when any of his disabilities began.  The 
RO obtained a one year's history of VA outpatient medical 
records.  There is a reference in these records to the Mental 
Health or Mental Hygiene clinic at this VAMC, but it is 
unclear whether the veteran was seen there, or when.  
Moreover, review of documents in the record suggest that the 
veteran is in receipt of Social Security disability benefits.  
If so, these records should be obtained.  

In November 2002, the veteran was sent VCAA notice 
information, as well as a PTSD questionnaire to assist him 
with his PTSD claim.  The claim for PTSD was initially denied 
in a December 2002 rating decision, after which VA received 
his response to the PTSD questionnaire.  His claim was 
readjudicated in a February 2003 rating decision, which 
denied service connection for PTSD.  The veteran submitted 
his notice of disagreement to this rating decision.  

The veteran's representative argues that although there is no 
diagnosis of PTSD, that the veteran does carry a current 
diagnosis of major depression, and therefore, the veteran is 
entitled to a stressor verification attempt, regardless of 
whether he has a current PTSD diagnosis.  Although the 
veteran indicated on the PTSD questionnaire that people were 
killed in action, he specifically stated that he did not know 
their names, and he never indicated that he found anyone's 
death in particular stressful (even thought there was space 
indicated for another stressor.)  

The RO was unable to verify specific stressful incidents 
because the veteran's answers on his PTSD questionnaire were 
extremely vague and overbroad, and did not comport with 
guidelines in requesting stressor verification from other 
government entities.  The accredited representative argues 
that the veteran was not notified of these specific 
requirements.  However, the Board notes the veteran was asked 
to fully complete the PTSD questionnaire.

In this case the current information of record is not ripe 
for stressor verification because it is incomplete.  Unnamed, 
unknown persons killed in action is not an event that can be 
verified.  Descriptions of a stressful event should answer 
the following questions: Who? What? When? and Where?  The 
U.S. Armed Services Center for Unit Records Research will 
only research records spanning 60 days, and "1966-1967" is 
too broad of a timeframe to be searched.  

However, as there are possible outstanding medical records, 
the appeal is REMANDED for the following action:  

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  Ask the veteran when he was first 
diagnosed with and where he was treated 
for PTSD.  Obtain those records.

3.  Request all VA Mental Health/Hygiene 
Clinic notes from VAMC Columbia.  

4.  If any medical evidence shows a 
diagnosis of PTSD then the veteran should 
again be advised to provide details such 
as names, dates, places, and descriptions 
of stressor events.  He should be advised 
that if he is unable to provide an actual 
date on which the stressful event 
occurred, he should try to identify at 
least the month and year, or at a minimum, 
the season and a year.  He should also be 
asked how many rocket attacks he 
personally witnessed; what looked and 
sounded like; the time of day (or morning, 
afternoon, evening, night, etc.); where he 
was prior to each rocket attack, and what 
was he doing; what he did after the rocket 
attack happened; and how close was he to 
these attacks?  

If the veteran's responses are sufficient 
to conduct a search, follow appropriate 
procedures to obtain some confirmation of 
alleged stressor(s) during the timeframes 
specified by the veteran.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



